Mrs. Mary Morgan, in 1833, bought from one Andrew Hunt, and paid for, one-half of a tract of land, and had the same conveyed to Vincent M. Shelton, who was the oldest son of her daughter Elizabeth Shelton, the wife of Henry R. Shelton, an insolvent man, all whose property had been sold from him under executions. But the legal estate was conveyed to the said Vincent M. Shelton, subject to a trust declared by the said Mary Morgan in favor of Elizabeth Shelton for her life, remainder to all the children of the said Elizabeth Shelton.
The object of Mrs. Morgan was to secure a home for her daughter, Mrs. Shelton, and her children; and accordingly, the said Elizabeth, with her family of children, from the time of the said purchase until her death, which took place in 1844, lived upon and cultivated exclusively the premises in question, and no claim to the exclusive enjoyment of the same was set up by Vincent Shelton in his lifetime. He died in 1846; and after his death, the guardian of his children, the defendants, took exclusive possession. The bill is brought by the other heirs at law of Mrs. Shelton against the children of Vincent M. Shelton to have a trust declared for all the children of Mrs. Shelton.
The cause was heard upon the bill, answer, exhibits, and proofs.
The pleadings and proofs establish these facts: Mrs. Morgan, wishing to provide a home for her daughter, Mrs. Shelton, and her children (the son-in-law having failed and been sold out), purchased a tract of land, paid the price, and had the deed made to Vincent Shelton, who was then the only son of Mrs. Shelton then of full age, with a verbal declaration of trust that he was to hold for his mother during her life and in remainder in fee for all of her children; and Mrs. Shelton and her family lived on the land for many years afterwards without paying rent or any claim being set up on the part of Vincent. *Page 235 
The question is, are these trusts valid, or is there an implied trust for Mrs. Morgan, treating the declaration of trusts as of no effect? Or can the heirs of Vincent Shelton hold the land exclusively for their own use?
At common law, it was not necessary that a trust should be declared in any particular way; the declaration could be made by deed or by writing not under seal or by mere word of mouth. In either case, if the trust could be proved, the chancellor enforced its execution.
If a feoffment be made upon a consideration paid by the feoffee, he holds to his own use because of the price paid. If a feoffment be without consideration, the feoffee holds for the use of the feoffor upon an implied use unless there be an express declaration of the use which would repel the implication. So if one buys land, pays the purchase money, and directs the title to be made to a third person, there is an implied trust in favor of the purchaser, because of the price paid, unless the implication is repelled by proof of a contrary intention, as where the person to whom the title is passed is a child, or by an express declaration of the trust in favor of others. In England, by a section of the statute of frauds, all declarations of trusts are required to be "manifested and proved" by some writing, signed by the party, with a proviso that "trusts by implication or construction of law shall be (294) of the like force and effect as the same would have been if this statute had not been made," thus leaving trusts implied from the payment of the purchase money to depend on the proof of the intention, as at common law, as between the purchaser and the person to whom the title is passed. "The evidence which is thus brought forward, on either side, may be derived from contemporaneous declarations or other direct proof of intention, or from the circumstances under which the transaction took place, or from the subsequent mode of treating the estate and the length of time during which a particular mode of dealing with it has been adopted on all sides." Adams Eq., 35.
In this State, there is no statute which requires the declaration of a trust to be in writing, and the matter stands as at common law. It follows that the declaration of trust made by Mrs. Morgan at the time she bought the land in favor of Mrs. Shelton and her children is valid — not simply for the purpose of repelling the implication of a trust in favor of Mrs. Morgan and of disproving an intention that the trust was to be exclusively for Vincent Shelton and his heirs, but for the purpose of establishing a trust in favor of Mrs. Shelton and all of her children, according to the declaration, the execution of which will be enforced by this Court.
It was suggested on the argument that a declaration of trust falls within the operation of the act of 1819, Rev. Code, chap. 50, sec. 11: *Page 236 
"All contracts to sell or convey land, or any interest in or concerning land, shall be in writing." The construction of this statute is fully discussed in Hargrave v. King, 40 N.C. 430; Cloninger v. Summit,55 N.C. 513. A bare perusal of the statute will suffice to show that it cannot by any rule of construction be made to include a declaration of trusts, so as to supply the place of the section of the English statute of frauds in regard to a parol declaration of trusts, which our Legislature has omitted to reenact.
It was also suggested that a verbal declaration of trust cannot be proved without violating the rule of evidence: "A written (295) instrument shall not be altered, added to, or explained by parol." The reply is, if this position be true, the English statute in respect to the declaration of trusts was uncalled for, and the doctrine of verbal declaration of trusts would not have obtained at common law. The truth is, neither the declaration nor the implication of a trust has ever been considered as affected by that rule of evidence. The deed has its full force and effect in passing the absolute title at law, and is not altered, added to, or explained by the trust, which is an incident attached to it, in equity, as affecting the conscience of the party who holds the legal title. Herein a trust differs from a condition, by which the estate is defeated at law upon the payment of money, for the condition affects thelegal estate, and to give it force must be added to and constitute a part of the deed. It follows that the class of cases in which it is held that a deed, absolute on its face, may be converted into a security for money byadding a condition that the legal estate is to be void, so as to make it a mortgage, upon proof of declarations and matter dehors inconsistent with the idea of an absolute purchase, has no bearing on the question of a declaration of trust. In our case, however, there is this "fact dehors"
that Mrs. Shelton went into possession and lived with her family on the land for many years without paying rent, and the delay before commencing this suit is accounted for by the fact that a former suit was brought, which, after pending several years, was dismissed without prejudice.
PER CURIAM.                                 Decree for the plaintiffs.
Cited: Riggs v. Swann, 59 N.C. 120; Whitfield v. Cates, id., 139; Freyv. Ramsour, 66 N.C. 469; Shields v. Whitaker, 82 N.C. 520; Holmes v.Holmes, 86 N.C. 208; Holden v. Strickland, 116 N.C. 191; Cobb v.Edwards, 117 N.C. 246; Gorrell v. Alspaugh, 120 N.C. 367, 374; Sherrodv. Dixon, id., 63; Bank v. Fries, 121 N.C. 243; Hughes v. Pritchard,122 N.C. 61; Owens v. Williams, 130 N.C. 168; Sykes v. Boone, 132 N.C. 203;Avery v. Stewart, 136 N.C. 431; Lehew v. Hewett, 138 N.C. 11;Gaylord v. Gaylord, 150 N.C. 227, 236; *Page 237 Anderson v. Harrington, 163 N.C. 142; Jones v. Jones, 164 N.C. 322;Lutz v. Hoyle, 167 N.C. 634.
Dist.: Ferguson v. Haas, 64 N.C. 776.
                                                             (296) *Page 238 
(297)